DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 1/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2021, was filed after the mailing date of the non-final office action on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on January 18, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,648,820 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-20, allowed.
Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  The claims 1, 8, 15, are allowable over the cited references since the references taken either 
	The closest cited references include: Matsuzaki (2018/0168093) discloses a processor that executes a series of tasks include receive coordinate data travel path of a vehicle, determine coordinate compatibility with a positioning system, authorize operation of vehicle to traverse desired path. 
Thomson (2014/0032035) discloses system scheduler selects the best solution to be within a pre-defined threshold and updates a current schedule and provides further planning if the threshold is not met.  
Singh et al (2016/0152263) discloses a processor configured to identify areas or regions which are unsuitable for positioning a trailer and an HMI module configured to prevent the graphical image being moved to locations identified by the processor that could determine that a region displayed in the composite image is unsuitable due to the detection of one or more obstructions by the image processing module in addition, the processor could assess one or more terrain parameters, such as incline or gradient, to identify unsuitable regions for the trailer, the terrain parameters could be assessed from the image data derived from the vehicle cameras.  
	The cited references recognized above for their coordinate assessment and positioning capabilities, however, either singularly or in combination, fail to anticipate or render the above allowable features obvious.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/QUTBUDDIN GHULAMALI/
Primary Examiner, 
Art Unit 2632